            Case 1:21-cr-00499-PAE Document 54 Filed 08/31/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                                  Protective Order

                v.                                                          21-CR-499 (PAE)

 JOHNNY PEREZ,
   a/k/a “Ghost,”
 AARON STARKS,
   a/k/a “Duke,”
 SEKOU SIMPSON,
   a/k/a “Tre,”
 FRED JOHNSON,
   a/k/a “Trinny,”
 DAVON MIAL,
   a/k/a “Smooth,”
 FRAYVON YOUNG,
   a/k/a “Harlem,”
 ROBERT MASON, and
 DONNELL BRUNS,
   a/k/a “Mac,”

                           Defendants.


       Upon the application of the United States of America, with the consent of each of the

above-referenced defendants (the “Defendants”), through his counsel, and the Defendants having

requested discovery under Fed. R. Crim. P. 16, the Court hereby finds and orders as follows:

       1.      Disclosure Material. The Government will make disclosure to the Defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)
            Case 1:21-cr-00499-PAE Document 54 Filed 08/31/21 Page 2 of 5




would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2.        Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government

will mark sensitive disclosure material as such on the records themselves. Where such marking is

impracticable – in audio or video files, for example – the Government will designate records as

sensitive disclosure material in correspondence to defense counsel. The Government’s designation

of material as sensitive disclosure material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3.        Disclosure material shall not be disclosed by the Defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

4.      Disclosure material that is not sensitive disclosure material may be disclosed by defense

            counsel, subject to the restrictions on use and dissemination described in Paragraph 3, to:

                 a.      The Defendants, as needed for purposes of defending this action;




                                                   2
             Case 1:21-cr-00499-PAE Document 54 Filed 08/31/21 Page 3 of 5




                b.      Personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action; and

                c.      Prospective witnesses, as needed for purposes of defending this action.

        5.      Sensitive disclosure material shall be disclosed only as follows:

                a.      Sensitive disclosure material may be disclosed by counsel to the defendants

for review at the offices of defense counsel, or in the presence of defense counsel or any member

of the defense team (e.g., attorneys, experts, consultants, paralegals, investigators, support

personnel, and secretarial staff involved in the representation of the defendants in this case), for

purposes related to this case. The defendants shall not maintain, retain, or keep copies of any

records containing sensitive disclosure material outside of the offices or presence of defense

counsel. The defendants shall not make or retain any notes that include any sensitive confidential

information outside the offices of defense counsel.

                b.      Sensitive confidential information may be disclosed to individuals

identified in paragraphs 4(a) and 4(b), above.

        6.      The Government may authorize, in writing, disclosure of disclosure material

beyond that otherwise permitted by this Order without further Order of this Court.

        7.      This Order does not prevent the disclosure of any disclosure material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

        8.      The Government has advised that information that may be subject to disclosure in

this case may be contained within ESI that the Government has seized, pursuant to warrants issued



                                                   3
             Case 1:21-cr-00499-PAE Document 54 Filed 08/31/21 Page 4 of 5




during the course of the investigation and upon probable cause, including from cell phones. Upon

consent of all counsel, the Government is authorized to disclose to counsel for the defendants, for

use solely as permitted herein, the entirety of such seized ESI as the Government believes may

contain disclosure material (“the seized ESI disclosure material”). These records will be designated

as sensitive disclosure material and governed accordingly. The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

        9.       Except for disclosure material that has been made part of the record of this case,

the defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        10.      The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

        11.      This Order places no restriction on a Defendant’s use or disclosure of ESI that

originally belonged to the Defendant.




                                                 4
          Case 1:21-cr-00499-PAE Document 54 Filed 08/31/21 Page 5 of 5




                                   Retention of Jurisdiction
       12.     The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination

of the case.


       The Clerk of Court is requested to terminate the motion at Dkt. No. 53


SO ORDERED:

Dated: New York, New York                           
                                             ________________________________________
                                             THE HONORABLE PAUL A. ENGELMAYER
              31 2021
       August ___,
                                             UNITED STATES DISTRICT JUDGE




                                                5
